Title: From Thomas Jefferson to William Jones, 1 June 1789
From: Jefferson, Thomas
To: Jones, William



Sir
Paris June 1. 1789.

I received yesterday your favor of May 22. and receive it with great pleasure as it assures me you will write to Mr. Hanson to settle Mr. Wayles’s account with us. I have never seen a copy of that account since the one you transmitted first after his death, nor have Mr. Eppes and Mr. Skipwith explained to me the objections made, fully. One objection I know is to interest, and another to the price of tobaccos sent a little before and after Mr. Wayles’s death. They have explained to me no others. But I hope you will give Mr. Hanson full powers to do for the best in his own judgment and not to wait in any case to consult you, because my stay there will be limited to 6. or 8. weeks, during which I must arrange all my affairs finally in the train in which they are to be administered, insusceptible of any change after I leave them, and above all things, should he not be able to settle with us all jointly, enable him to do it with me separately for my part. My determination is to do you exact justice. I do not care what the laws or governments may do. I am sure they will never oblige me to do more than I shall do without needing any obligation but that of morality. I am in great hopes to find my lands already sold on my arrival. Their position ensures  their sale (being opposite to Elk island). They neither have nor will be sold but to very sure persons, and I shall hope that the bonds of such persons will be received by Mr. Hanson, in my discharge. In short if he shall endeavor to give me all reasonable facilities in acquitting this debt as I shall make every effort to pay it, I hope it will not be a long incumbrance on my happiness. I have not yet received my letters giving me leave of absence, but they cannot be many days before I receive them. I am with great esteem Sir your most obedient & most humble servt.,

Th: Jefferson

